Citation Nr: 1144507	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  04-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or an undiagnosed illness.

2.  Entitlement to a higher initial (compensable) rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a February 2003 rating decision in which the RO, in part, denied the Veteran's claims of entitlement to service connection for bilateral knee pain; headaches, also claimed as scalp neuritis and neck pain, to include as secondary to a psychiatric disorder or an undiagnosed illness; and allergic rhinitis, to include as secondary to an undiagnosed illness.  The February 2003 rating decision also granted service connection for posttraumatic stress disorder (PTSD), previously claimed as an anxiety disorder, and assigned an initial 30 percent disability rating, effective May 20, 2001.  

By a July 2003 rating decision, the RO granted the Veteran service connection for chronic right knee strain with instability, and assigned an initial 10 percent disability rating, effective May 28, 2002.

In October 2006, the Board remanded this case for additional development.  

In a September 2009 decision, the Board denied the Veteran's claim for service connection for a left knee disability and granted service connection for allergic rhinitis.  Thus, these issues are no longer in appellate status.  Also, in that decision, the Board reopened the Veteran's previously-denied claim for entitlement to service connection for a headache disorder, to include as secondary to service-connected PTSD or an undiagnosed illness, remanding the latter issue back for additional development and readjudication on the merits.  The issue is now before the Board for further appellate consideration.

An October 2010 rating decision, implementing the Board's September 2009 grant of service connection for allergic rhinitis, assigned an initial noncompensable (zero percent) disability rating, effective May 20, 2001.  In a statement received in July 2011, the Veteran disagreed with the initial disability rating assigned for allergic rhinitis.  As a statement of the case (SOC) has not been issued, issue 2 is being remanded as addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As final preliminary matters, as noted by the Board's September 2009 decision, in a March 2009 statement, the Veteran inquired as to the status of his claim of entitlement to service connection for heart palpitations, to include as secondary to service-connected PTSD.  The Veteran also stated that he had appealed the decision as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Board notes that information regarding these claims is not of record.  These issues again are referred back to the RO for appropriate action.


FINDING OF FACT

The Veteran's headache disorders are causally related to and/or have been aggravated by his service-connected allergic rhinitis (sinus-type) and PTSD (temporal head pain and posterior scalp burning with muscle tightness). 


CONCLUSION OF LAW

The Veteran's headache disorders are causally related to or are aggravated by disabilities incurred during his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(a), 3.159, 3.303, 3.307, 3.309, 3.312, 3.326(a) (2011); 38 C.F.R. § 3.310 (effective prior to October 10, 2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Initially, given the Board's favorable disposition granting the Veteran's claim for service connection for a headache disorder, the Board finds that all notification and development actions needed to fairly adjudicate this issue on appeal have been accomplished.

Service Connection

The Veteran contends that service connection is warranted for his headache disorder, to include as secondary to PTSD and/or as an undiagnosed illness.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as migraines, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (effective prior to October 10, 2006).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In January 2003, the Veteran underwent a VA examination in connection with his headache disorder claim on appeal and was diagnosed with bilateral greater occipital neuralgia.  The VA examiner opined that the Veteran's headaches were probably related to muscle tension and were not an undiagnosed illness.

Most recently, in compliance with the Board's September 2009 remand instructions, the Veteran underwent an additional VA examination in October 2009.  The examiner was instructed to assess whether the Veteran's headache disorder is causally related to or aggravated by his service-connected disabilities, specifically PTSD and allergic rhinitis.  Following completion of the physical examination and review of the claims file and treatment records, the Veteran was diagnosed with "muscle spasm tension type" headaches.  The examiner opined that the Veteran's headache disorder "is less likely as not caused by or a result of PTSD and allergi[c] rhinitis."  He found no definite evidence that the Veteran's headaches were neuralgic in nature or that PTSD or allergic rhinitis played any etiological role or aggravated the Veteran's headaches.  However, the October 2009 VA examiner did note that depression, sleep disturbances, and anxiety disorders were often present in patients with tension type headaches, which the Board notes are manifestations of the Veteran's service-connected PTSD.  In fact, in a July 2010 personal statement regarding his service-connected PTSD, the Veteran reported, in pertinent part, that he was depressed daily and did not sleep due to constant worry of not being able to awaken on time.

The Board found the October 2009 VA examination report was inadequate for adjudication purposes because no rationale was provided for why the Veteran's service-connected allergic rhinitis was not etiologically related to his headache disorder and the VA examiner inconsistently determined that that the Veteran's PTSD had no etiological role as to his tension-type headaches, yet admitted that depression, sleep disturbances, and anxiety disorders, which the Board finds are manifestations of PTSD, were often present in patients with tension-type headaches.

As a result, in October 2011, the Board asked for a VA Health Administration (VHA) opinion by a neurologist with regard to the Veteran's headache disorder claim.  In a November 2011 VHA opinion, the VA neurologist noted that her review of the claims file and accompanying medical records revealed that, during an August 2001 cranial nerves examination, the Veteran described three types of headaches: (1) frontal headaches (pressure and pain at sinuses/nose) with a long history of allergic rhinitis/sinusitis associated with these headaches, which were helped by taking Allegra and Flonase; (2) temporal headaches occurring 2-3 times per week that resolved without treatment; and (3) dull, burning scalp sensation at top of the head occurring 2-3 times per week with scalp hot to touch, likely to occur at times of stress.  There was no symptomatology for vascular or migraine headaches.  Examination findings were notable for dull, red, flat, nonscaly eruption in area of burning sensation.  The diagnoses were sinus headaches, tension headaches, and early male pattern baldness with dermatitis of the scalp.

The VHA neurologist further noted that at an August 2001 VA ears, nose, and throat (ENT) examination, the Veteran reported frequent pain in both side of the cheek, especially in infraorbital areas with daily, year-round burning sensation across the nasal dorsum.  He also described clear nasal discharge and nasal congestion.  On examination the left side of the cheek was tender to palpation.  Symptoms were felt to be consistent with allergic rhinitis.  

During a March 2002 headache assessment, stress was reported as a modifier of his headaches.  The Veteran was diagnosed with scalp neuritis and anxiety syndrome.

At a September 2002 VA mental health examination, the Veteran reported having burning sensation from the neck to the back of the head.  There was no indication of whether burning sensation was affected by his PTSD symptoms.

During a January 2003 VA neurological examination, the Veteran reported a history that his headaches began in 1999 and consisted of a burning sensation 2-3 times per week in the posterior scalp (bilateral occipital areas) and were sometimes associated with tightness in his neck.  He also indicated that he had scalp tingling in the same area and occasional nausea when his headaches were severe, though the Veteran was uncertain if his nausea arose from headaches or from use of Naprosyn.  The Veteran indicated that worsening of his headaches was unpredictable.  They were improved by lying down or sleeping.  He was diagnosed with bilateral greater occipital neuralgia, probably related to muscle tension.

At a January 2003 VA ENT examination, the Veteran reported chronic nasal drainage, burning sensation at the bridge of his nose, between his eyes, and over the maxillary sinuses.  The headaches were not specifically sinus headaches.  His symptoms were felt to be consistent with allergic rhinitis.

During an October 2009 general medical examination, the Veteran reported having headaches since 1998, consisting of dull, burning, stinging pain from back of neck to occipital area.  His head felt as if it was in a tight vice and his headaches lasted 2-5 days.  The Veteran reported that onset was gradual, depending on stress.  The impression was chronic occipital headaches felt to be due to muscle contraction versus occipital neuralgia.  

The November 2011 VHA neurologist noted that the Veteran had reported three types of headaches as summarized in the August 2001 evaluation.  With regard to the first type of headache (pain/pressure or burning sensation across sinuses), the VA neurologist believed it is at least as likely as not that these headaches are causally related to or aggravated by the Veteran's allergic rhinitis because facial pain/pressure are recognized manifestations of allergic rhinitis and there is documented association in this Veteran between his facial pain and his nasal symptoms that have been diagnosed as allergic rhinitis.  The VA neurologist added that there is no indication in the record that the other two types of headaches are triggered by or accompanied by features of allergic rhinitis.  Further, allergic rhinitis is not a recognized cause of tension headaches or occipital neuralgia.  She also opined that it is less likely as not that the Veteran's first headache type is causally related to or aggravated by his PTSD.  There is no indication in the record that the first headache type is triggered by or accompanied by features of PTSD.  In addition, PTSD is not a recognized cause of sinus-type headaches.  The VHA neurologist believed it is at least as likely as not that the Veteran's second and third type of headaches are causally related to or aggravated by his PTSD.  The record specifically indicates that the third headache type may occur at times of stress and that the onset is modified by stress.  Even though the record does not clarify whether such stress is from PTSD or everyday stress, many of the manifestations of PTSD such as stress, anxiety, depression, and sleep deprivation, are recognized as triggers for tension headaches.

Here, the Veteran is competent to say that he has experienced subjective symptoms of various types of headaches.  Moreover, the Board considers the November 2011 VHA opinion to be probative and persuasive evidence with regard to the etiology of the Veteran's headaches, presenting competent medical conclusions and analysis informed by review of the claims file.  There is no significantly persuasive medical evidence addressing the pertinent medical questions involved which meaningfully contradicts the information presented in the November 2011 VHA opinion with regard to a causal relationship to and/or aggravation by the Veteran's service-connected disabilities.  Moreover, the Board finds that there has been adequate development of the evidence and that the evidence is in relative equipoise concerning service connection on a secondary basis.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the November 2011 VHA specialist has indicated that the Veteran's three types of headaches are causally related to and/or have been aggravated by the Veteran's service-connected allergic rhinitis and PTSD.  Therefore, the Board finds that service connection is warranted for the Veteran's headache disorders, to include sinus-type, and those manifested by temporal head pain and posterior scalp burning with muscle tightness.  


ORDER

Entitlement to service connection for the Veteran's headache disorders, to include sinus-type, and those manifested by temporal head pain and posterior scalp burning with muscle tightness, is granted.  


REMAND

As noted in the Introduction, an October 2010 rating decision granted service connection for allergic rhinitis and assigned an initial noncompensable rating.  In a July 2011 statement, the Veteran indicated that he disagreed with the initial rating assigned, claiming that he has had nasal polyps detected by x-ray since the mid-1990s.  The Board construes this statement as a NOD with respect to the initial disability rating assigned for allergic rhinitis in the October 2010 rating decision.  A SOC has not been issued as it relates to this issue.  The Board is required to remand the case for a SOC in accord with the holding in Manlincon, 12 Vet. App. at 240-41.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative an SOC addressing the claim for entitlement to a higher initial (compensable) rating for allergic rhinitis.  Along with the SOC, furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for perfecting an appeal as to this issue.

The Veteran is hereby reminded that appellate consideration of the matter identified above (entitlement to a higher initial (compensable) rating for allergic rhinitis) may be obtained only if a timely appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


